Exhibit 4 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Amendment No. 8 filed herewith (and any subsequent amendments that may be required from time to time) to the Schedule 13D filed by the undersigned on February 11, 2008 relating to the ordinary shares, par value NIS 1.00 per share, of Retalix Ltd. is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) on behalf of each such person. Date: December 13, 2012 Ronex Holdings, Limited Partnership By: Ronex Holdings Ltd., general partner By: /s/ Gillon Beck Gillon Beck Director Ronex Holdings Ltd. By: /s/ Gillon Beck Gillon Beck Director FIMI Opportunity 2005 Ltd. By: /s/ Gillon Beck Gillon Beck Director FIMI IV 2007 Ltd. By: /s/ Gillon Beck Gillon Beck Director FIMI Opportunity II Fund, L.P. By: FIMI Opportunity 2005 Ltd., general partner By: /s/ Gillon Beck Gillon Beck Director FIMI Israel Opportunity Fund II, Limited Partnership By: FIMI Opportunity 2005 Ltd., general partner By: /s/ Gillon Beck Gillon Beck Director FIMI Opportunity IV, L.P. By: FIMI IV 2007 Ltd., general partner By: /s/ Gillon Beck Gillon Beck Director FIMI Israel Opportunity IV, Limited Partnership By: FIMI IV 2007 Ltd., general partner By: /s/ Gillon Beck Gillon Beck Director Ishay Davidi Management Ltd. By: /s/ Ishay Davidi Ishay Davidi CEO Ishay Davidi Holdings Ltd. By: /s/ Ishay Davidi Ishay Davidi CEO /s/ Ishay Davidi Ishay Davidi
